In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                   Filed: December 28, 2017

*************************
ANGELA WRIGHT, on behalf of     *
the Estate of KATILYN WRIGHT,   *
                                *                     No. 15-851V
                    Petitioner, *                     Special Master Sanders
                                *
               v.               *
                                *                     Dismissal; Insufficient Proof;
SECRETARY OF HEALTH             *                     Human Papillomavirus (“HPV”) Vaccine;
AND HUMAN SERVICES,             *                     Autoimmune Encephalitis; Seizure
                                *                     Disorder; Death
                    Respondent. *
*************************

Robert J. Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for Petitioner.
Debra A. Begley, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

       On August 10, 2015, Katilyn Wright (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program (“Vaccine Program”).2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that she suffered from premature ovarian failure/insufficiency and
autoimmune encephalitis as a result of a human papillomavirus (“HPV”) vaccination received on
July 28, 2011. Pet. At 2-3, ECF No. 1. Petitioner died on January 12, 2016, and Angela Wright,
Executrix of the Estate of Katilyn Wright, was substituted as Petitioner. Order, ECF No. 27. On
May 10, 2016, Petitioner filed an amended petition, wherein she alleged that Katilyn Wright
suffered from autoimmune encephalitis and seizure disorder as a result of the HPV vaccination

1
  This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion
for redaction must include a proposed redacted decision. If, upon review, the undersigned agrees
that the identified material fits within the requirements of that provision, such material will be
deleted from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereinafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).
                                                  1
received on July 28, 2011, and that Katilyn Wright’s death was caused by that autoimmune
encephalitis and/or seizure disorder. The information in the record, however, does not show
entitlement to an award under the Program.

        On December 27, 2017, Petitioner moved for a decision dismissing the petition. Pet’r’s
Mot. to Dismiss, ECF No. 83. In the motion, Petitioner conceded that “she will be unable to prove
that petitioner is entitled to compensation in the Vaccine Injury Compensation Program.” Id. at 1.
Petitioner filed this motion without opposition from Respondent. Id. at 2.

        To receive compensation under the Program, Petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by a vaccine. See
§§ 13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that
Petitioner suffered a “Table Injury.” Further, the record does not contain persuasive evidence that
her alleged injury or death was caused by the HPV vaccine.

       Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s claim,
and Petitioner has not filed a supportive opinion from an expert witness. Therefore, this case must
be dismissed for insufficient proof. The Clerk shall enter judgment accordingly.


       IT IS SO ORDERED.

                                               s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




                                                  2